         Case 1:19-cr-00561-LAP Document 261 Filed 04/13/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                 No. 19-CR-561 (LAP)
-against-
                                                 No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                         ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Counsel shall confer and inform the Court by letter of the

proposed briefing schedule on Defendant Steven Donziger’s

recently filed motion to dismiss.          (See dkt. no. 258.)

SO ORDERED.

Dated:       April 13, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
